EXHIBIT 10.2




FOURTH AMENDMENT TO

LOAN AGREEMENT







THIS FOURTH AMENDMENT TO LOAN AGREEMENT (this "Amendment") is entered into as of
August 9, 2018 by and among SCHOOL SPECIALTY, INC., a Delaware corporation
("Company"), CLASSROOMDIRECT.COM, LLC, a Delaware limited liability company
("Classroom"), SPORTIME, LLC, a Delaware limited liability company ("Sportime"),
DELTA EDUCATION, LLC, a Delaware limited liability company ("Delta"), PREMIER
AGENDAS, LLC, a Delaware limited liability company (as successor in interest to
Premier Agendas, Inc., a Washington corporation, "Premier"), CHILDCRAFT
EDUCATION, LLC, a Delaware limited liability company (as successor in interest
to Childcraft Education Corp., a New York corporation, "Childcraft"),
BIRD-IN-HAND WOODWORKS, LLC, a Delaware limited liability company (as successor
in interest to Bird-In-Hand Woodworks, Inc., a New Jersey Corporation, "Bird"),
CALIFONE INTERNATIONAL, LLC, a Delaware limited liability company (as successor
in interest to Califone International, Inc., a Delaware corporation,
"Califone"), SSI GUARDIAN, LLC, a Delaware limited liability company ("SSI", and
together with Classroom, Sportime, Delta, Premier, Childcraft, Bird and Califone
collectively, "Subsidiary Borrowers" and each, individually, a "Subsidiary
Borrower"), the Lenders party hereto, and BANK OF AMERICA, N.A., as agent for
the Lenders (in such capacity, "Agent").

WHEREAS, Company, Subsidiary Borrowers from time to time party thereto, Agent,
and the Lenders from time to time party thereto are parties to that certain Loan
Agreement, dated as of June 11, 2013 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the "Loan
Agreement"); and

WHEREAS, Company has requested that Agent and the Lenders amend the Loan
Agreement in certain respects as set forth herein, and Agent and the Lenders
party hereto have agreed to the foregoing, on the terms and conditions set forth
herein.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1.

Defined Terms.  Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Loan Agreement.

2.

Amendments to Loan Agreement.  Subject to the satisfaction of the conditions set
forth in Section 5 below and in reliance upon the representations and warranties
of Borrowers and the Guarantors party hereto set forth in Section 6 below, the
Loan Agreement is amended as follows:






(A)

The defined term "Change of Control" set forth in Section 1.1 of the Loan
Agreement is hereby amended by deleting the reference to "35%" contained therein
and inserting "50%" in lieu thereof.

(B)

The defined term "Specified Unsecured Prepetition Debt" set forth in Section 1.1
of the Loan Agreement is hereby amended and restated in its entirety, as
follows:

Specified Unsecured Prepetition Debt:  any payment or distribution in respect of
the Allowed General Unsecured Claims or Allowed Trade Unsecured Claims (as such
terms are defined in the Plan of Reorganization) that is made in accordance with
Sections IV.E, IV.F and V.I of the Plan of Reorganization in an aggregate amount
not to exceed the sum of (x) $24,500,000 and (y) the amount of accrued and
unpaid interest thereon.

(C)

Clause (k) of Section 10.2.1 of the Loan Agreement is hereby amended and
restated in its entirety as follows:

(k)

Specified Unsecured Prepetition Debt in an aggregate original principal amount
 (excluding accrued and unpaid interest thereon) not to exceed $24,500,000;

3.

Continuing Effect.  Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Loan Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Loan Agreement and the other Loan Documents shall remain unchanged and shall
continue in full force and effect, in each case as amended hereby.

4.

Reaffirmation and Confirmation.  Each of Company, each Subsidiary Borrower and
each Guarantor party hereto hereby ratifies, affirms, acknowledges and agrees
that the Loan Agreement and the other Loan Documents represent the valid,
enforceable and collectible obligations of Borrowers and the Guarantors, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Loan Agreement or
any other Loan Document.  Each of Company, each Subsidiary Borrower and each
Guarantor party hereto hereby agrees that this Amendment in no way acts as a
release or relinquishment of the Liens and rights securing payments of the
Obligations.  The Liens and rights securing payment of the Obligations are
hereby ratified and confirmed by Borrowers and the Guarantors party hereto in
all respects.

5.

Conditions to Effectiveness of Amendment.  This Amendment shall become effective
as of the date first written above upon the satisfaction of each of the
following conditions precedent:

(a)

Each party hereto shall have executed and delivered this Amendment to Agent;




-2-







(b)

Agent shall have received a fully executed copy, in form and substance
reasonably satisfactory to Agent, of a conforming amendment to the Term Loan
Agreement;

(c)

All proceedings taken in connection with the transactions contemplated by this
Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and

(d)

No Default or Event of Default shall have occurred and be continuing.

6.

Representations and Warranties.  In order to induce Agent and Lenders to enter
into this Amendment, each Borrower and each Guarantor party hereto hereby
represents and warrants to Agent and Lenders that, after giving effect to this
Amendment:

(a)

All representations and warranties contained in the Loan Agreement and the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, in each case as if made on and
as of such date, other than representations and warranties that expressly relate
solely to an earlier date (in which case such representations and warranties
were true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of such earlier date);

(b)

No Default or Event of Default has occurred and is continuing; and

(c)

This Amendment and the Loan Agreement, as amended hereby, constitute legal,
valid and binding obligations of each Borrower and the Guarantors and are
enforceable against each Borrower and the Guarantors in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.

7.

Miscellaneous.

(a)

Expenses.  Borrowers agree to pay on demand all expenses of Agent (including
expenses of its legal counsel) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment in accordance with the
terms of the Loan Agreement.

(b)

Governing Law.  This Amendment shall be a contract made under and governed by,
and construed in accordance with the internal laws of the State of New York.

(c)

Counterparts.  This Amendment may be executed in any number of counterparts, and
by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
 Delivery of an




-3-





executed signature page of this Amendment by facsimile transmission or
electronic photocopy (i.e. "pdf") shall be effective as delivery of a manually
executed counterpart hereof.


8.

Release.  In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower and each Guarantor
party hereto, on behalf of itself and its respective successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and Lenders, and their successors
and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the "Releasees" and
individually as a "Releasee"), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a "Claim" and collectively, "Claims") of every name and nature,
known or unknown, suspected or unsuspected, as of the date of this Amendment,
both at law and in equity, which any Borrower or any Guarantor, or any of their
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, in
each case for or on account of, or in relation to, or in any way in connection
with any of the Loan Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.







[Signature pages follow]






-4-









IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.




 

SCHOOL SPECIALTY, INC.,

as a Borrower and a Guarantor

 

 

 

 

 

By:  /s/ Kevin L. Baehler      

 

Name: Kevin L. Baehler

Title: CFO

 

 

 

 

 

CLASSROOMDIRECT.COM, LLC,

as a Borrower and as a Guarantor

 

 

 

 

 

By:  /s/ Kevin L. Baehler      

 

Name: Kevin L. Baehler

Title: CFO

 

 

 

 

 

SPORTIME, LLC,

as a Borrower and as a Guarantor

 

 

 

 

 

By:  /s/ Kevin L. Baehler         

 

Name: Kevin L. Baehler

Title: CFO

 

 

 

 

 

DELTA EDUCATION, LLC,

as a Borrower and as a Guarantor

 

 

 

 

 

By:  /s/ Kevin L. Baehler           

 

Name: Kevin L. Baehler

Title: CFO




[Signature page to Fourth Amendment to ABL]












 

PREMIER AGENDAS, LLC,

as a Borrower and as a Guarantor

 

 

 

 

 

By:  /s/ Kevin L. Baehler         

 

Name: Kevin L. Baehler

Title: CFO

 

 

 

 

 

CHILDCRAFT EDUCATION, LLC,

as a Borrower and as a Guarantor

 

 

 

 

 

By:  /s/ Kevin L. Baehler          

 

Name: Kevin L. Baehler

Title: CFO

 

 

 

 

 

BIRD-IN-HAND WOODWORKS, LLC,

as a Borrower and as a Guarantor

 

 

 

 

 

By:  /s/ Kevin L. Baehler         

 

Name: Kevin L. Baehler

Title: CFO

 

 

 

 

 

CALIFONE INTERNATIONAL, LLC

as a Borrower and as a Guarantor

 

 

 

 

 

By:  /s/ Kevin L. Baehler          

 

Name: Kevin L. Baehler

Title: CFO

 

 

 

 

 

SSI GUARDIAN, LLC

as a Borrower and as a Guarantor

 

 

 

 

 

By:  /s/ Kevin L. Baehler          

 

Name: Kevin L. Baehler

Title: CFO




[Signature page to Fourth Amendment to ABL]












 

BANK OF AMERICA, N.A.,

as Agent and as a Lender

 

 

 

 

 

By:  /s/ Brad Breidenbach        

 

Name:Brad Breidenbach       

Title:Senior Vice President         

 

 

 

 

 

BANK OF MONTREAL

as a Lender

 

 

 

 

 

By:  /s/ Terrence McKenna         

 

Name:Terrence McKenna           

Title: Director          







[Signature page to Fourth Amendment to ABL]





